DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Summary
Claims 1-18 are pending.  Claims 1-18 are rejected herein.  This is a First Action on the Merits.
Specification
The disclosure is objected to because of the following informalities:  The term “air filtration media” is used throughout the specification.  This is a plural term and should be used with the appropriate plural articles.  If the Applicant’s wishes to use the singular form “an air filtration medium” may be used.
Appropriate correction is required.
Claim Interpretation under 35 U.S.C. 112 6th Para.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Regarding claims 1, 13, 18-20, and 23:  The term “blower means” has sufficient structure that it is understood not to invoke 35 U.S.C. 112 6th para. and is understood to mean “blower”.
Regarding claims 1, 13, 19, and 20:  The term “container means” has sufficient structure that it is understood not to invoke 35 U.S.C. 112 6th para. and is understood to mean “container”.
Claim Objections
Claim(s) 1-18 is/are objected to because of the following informalities.  Appropriate correction is required.
Regarding claims 1-18:  The term “air filtration media” is used throughout the claims.  This is a plural term.  If the Applicant’s wishes to use the singular form “an air filtration medium” may be used.
Regarding claim 5:  In claim 5, on line 2, change “wedge it formed” to --wedge is formed--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 16-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:  It is unclear whether the filtration media is within the scope of the claim.  Claim recites “an extension receptacle positioned above the air filtration media,” but the only structure in the claim is “an accommodation portion” which is “for accommodating an air filtration media”.  The claim has been examined as if it recited “an extension receptacle positioned above the accommodation portion.”
Regarding claim 10:  This claim recites that the extension receptacle is constructed of a “light material”.  This could mean that it does not have a lot of mass or 
Regarding claims 5, 11, and 16:  The directions in these claims are unclear.  Claim 11 recites that the wedge extends “downwardly away from a bottom portion of the receptacle” however FIG. 1 appears to show that the wedge 31 begins at the top of the receptacle and extends downwardly toward the bottom back of the receptacle.  Claim 11 has been examined as if the claim recited “a wedge extending downwardly from an outlet of the receptacle toward a bottom portion of the receptacle to be in closer contact with the air filtration media”.
Regarding claims 16:  The phrase “close proximity” is indefinite because the degree of close is undefinable.  There is no way to define the scope of what constitutes close in terms of the distance between the bottom portion of the extension portion and the air filtration media.  The claims have been examined as if they recited “in proximity”.
Regarding claims 17:
Regarding claims 18:  There is no antecedent basis for “the air filtration media’s normal vehicle operating air velocities”.  It is unclear which limitations this language is trying to impart.  Is it only the filter’s normal air flow velocities?  Is it requiring that the air filtration media be a vehicle air filtration media?  Furthermore, the air filtration media is not contained within the scope of the claim therefore it is unclear what structural limitations the hypothetical air filtration media that could be installed in the device for testing imparts onto the blower.  Also, since there are no parameters given for the normal flow rate through the air filtration media there is no way to determine what scope twice that normal rate would have.  The limitation of claim 18 cannot be meaningfully examined based on the information in the claims and specification.  An attempt has been made based on the general concept of different air flow rates through a blower.
Regarding claims 2-12 and 14-18:  These claims are rejected as indefinite for depending from an indefinite claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 12 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 12:  Since a blower is a device that forces air and claim 1 already states “a blower means for directing air flow through the air filtration media”, then claim 12 does not narrow the scope of claim 1 at all.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 5 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 7,637,146. This is a statutory double patenting rejection.
Claim 11 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of prior U.S. Patent No. 7,637,146. This is a statutory double patenting rejection.
Claim 15 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 8,028,564. This is a statutory double patenting rejection.
Claim 18 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of prior U.S. Patent No. 8,028,564. This is a statutory double patenting rejection.
Claim 5 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 8,418,528. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 2, 4, 5, and 11 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 2 of U.S. Patent No. 7.637,146. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are anticipated by the corresponding patented claim.
Regarding claim 1:  All of the limitations of claim 1 are anticipated by claim 1 of ‘146.
Regarding claim 2:  All of the limitations of claim 2 are anticipated by claim 1 of ‘146.
Regarding claim 4:  All of the limitations of claim 4 are anticipated by claim 1 of ‘146.
Claim(s)  is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s)     of U.S. Patent No. 8,028,564. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are anticipated by the corresponding patented claim.
Regarding claim 1:  All of the limitations of claim 1 are anticipated by claims 1, 2, and 13 of ‘564.
Regarding claim 15:  All of the limitations of claim 15 are anticipated by claim 1 of ‘564.
Claim(s)    is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s)     of U.S. Patent No. 8,418,528. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are anticipated by the corresponding patented claim.
Regarding claim 1:
Regarding claim 2:  All of the limitations of claim 2 are anticipated by claim 1 of ‘528.
Regarding claim 3:  All of the limitations of claim 3 are anticipated by claim 2 of ‘528.
Regarding claim 5:  All of the limitations of claim 5 are anticipated by claim 1 of ‘528.
Regarding claim 6:  All of the limitations of claim 6 are anticipated by claim 3 of ‘528.
Regarding claim 7:  All of the limitations of claim 7 are anticipated by claim 4 of ‘528.
Regarding claim 8:  All of the limitations of claim 8 are anticipated by claim 5 of ‘528.
Regarding claim 9:  All of the limitations of claim 9 are anticipated by claim 6 of ‘528.
Regarding claim 10:  All of the limitations of claim 10 are anticipated by claim 7 of ‘528.
Regarding claim 11:  All of the limitations of claim 11 are anticipated by claim 8 of ‘528.
Regarding claim 12:  All of the limitations of claim 12 are anticipated by claim 9 of ‘528.
Regarding claim 13:
Regarding claim 14:  All of the limitations of claim 14 are anticipated by claim 10 of ‘528.
Regarding claim 18:  All of the limitations of claim 18 are anticipated by claim 12 of ‘528.
Claim(s)    is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s)     of U.S. Patent No. 8,783,092. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are anticipated by the corresponding patented claim.
Regarding claim 16:  All of the limitations of claim 16 are anticipated by claim 1 of ‘092.
Regarding claim 18:  All of the limitations of claim 18 are anticipated by claim 2 of ‘092.
Claim(s)    is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s)     of U.S. Patent No. 10,126,199. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are anticipated by the corresponding patented claim.
Regarding claim 1:  All of the limitations of claim 1 are anticipated by claim 1 of ‘199.
Regarding claim 2:  All of the limitations of claim 2 are anticipated by claim 2 of ‘199.
Regarding claim 14:
Regarding claim 15:  All of the limitations of claim 15 are anticipated by claim 5 of ‘199.
Regarding claim 17:  All of the limitations of claim 17 are anticipated by claim 6 of ‘199.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s)     is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by ZIEMER (US Pub. 4,875,360).
Regarding claim 1:  ZIEMER discloses:  An apparatus (FIG. 1) for determining oil displacement from a filtration media (This is a statement of intended use.  Since the device has all of the structure recited in claim 1, it is capable of being used in this way.), the apparatus comprising: a container means (1) having at least a side, and a top and bottom portion (It is rectangular as shown in FIG. 1); an accommodation portion (filter receiver 11) whereby the accommodation portion has an opening (below filter receiver 
Regarding claim 2:  ZIEMER discloses:  the accommodation portion (11 in FIG. 1) holds an air filtration media (13).
Regarding claim 3:  ZIEMER discloses:  a channel (conduits not shown but discussed in col. 3 lines 22-26) connecting the blower means to the accommodation portion whereby the blower means directs forced air into the accommodation portion and through the air filtration media (col. 3 lines 22-26; col. 5 lines 30-54).
Regarding claim 4:  ZIEMER discloses: the extension receptacle positioned above the air filtration media has a top portion, a bottom portion and two side portions (t is a rectangular chamber as shown in FIG. 1). 
Regarding claim 7:  ZIEMER discloses:  the container means has at least one transparent portion (window 2) whereby a viewer may observe the interior portion of the container means. 
Regarding claim 10:  ZIEMER discloses: extension receptacle is constructed of a light material (transparent window 2) whereby any displaced byproducts will be observable to a viewer.
Regarding claim 12:  ZIEMER discloses: the blower means (vacuum pump 38) is any device capable of forcing air through an air filtration media.
Regarding claim 13:  ZIEMER discloses: A system for determining displacement from a filtration media (FIG. 1), the system comprising: a container means 
Regarding claim 14:  ZIEMER discloses:  the extension portion (Exhaust chamber 25 completely surrounds and encloses filter 13.) positioned above the air filtration media extends above the air filtration media and covers the entire width and length of the air filtration media (FIG. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/NATHANIEL J KOLB/Examiner, Art Unit 2856